Opinion of the court by
This cause was tried to the court upon an issue of fraud alleged by the plaintiff in error. Depositions were read, witnesses examined, and certain books, checks, and accounts introduced in evidence. The court decided against the plaintiff in error, and rendered judgment against it for costs. The company appealed, and the only questions submitted for our review depend upon an examination of the evidence for their determination.
It is apparent that the evidence is not all in the record. This court has repeatedly held, and must adhere to the rule, that where the case-made does not contain an averment by way of recital, or its equivalent, that it contains all the evidence introduced on the trial of the cause, this court will not review any question which requires an examination of the evidence in order to determine it. *Page 187 
And this rule must be applied here. Frame v. Ryel, 14 Okla. 53679 P. 97; Board of Washita Co. v. Hubble, 8 Okla. 169,56 P. 1058; Sawyer Lumber Co. v. Champlin Lumber Co.,16 Okla. 90, 84 P. 1093; Kiowa Co. Bank v. Hobart Ice Co. (Okla.)89 P. 1118.
The judgment of the district court of Greer county is affirmed, at the costs of the plaintiff in error.
Irwin, J., who presided in the court below, not sitting; all the other Justices concurring.